        Case 1:18-cv-00267-BLW Document 44-1 Filed 09/30/20 Page 1 of 6




LAWRENCE G. WASDEN
ATTORNEY GENERAL

STEVEN L OLSEN
Chief of Civil Litigation Division

LESLIE M. HAYES, ISB #7995
Deputy Attorney General
Civil Litigation Division
954 W. Jefferson Street, 2nd Floor
P.O. Box 83720
Boise, Idaho 83720-0010
Telephone: (208) 334-2400
Facsimile: (208) 854-8073
leslie.hayes@ag.idaho.gov

Attorney for Sandy Jones and Karen Clifford

                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO

 WILLIAM FLETCHER,                            )   Case No. 1:18-CV-0267
                                              )
          Plaintiff,                          )   MEMORANDUM IN SUPPORT OF
 vs.                                          )   DEFENDANTS’ MOTION FOR
                                              )   SUMMARY JUDGMENT
 IDAHO DEPARTMENT OF                          )
 CORRECTION, IDAHO                            )
 COMMISSION OF PARDONS AND                    )
 PAROLE, SANDY JONES AND                      )
 KAREN CLIFFORD,                              )
                                              )
        Defendants.                           )
 _________________________________            )

       Defendants Sandy Jones and Karen Clifford (“Defendants”) by and through their attorney

of record, Deputy Attorney General Leslie M. Hayes, submit this Memorandum in Support of

Defendants’ Motion for Summary Judgement and ask this Court to dismiss Plaintiff William

Fletcher’s claim for injunctive relief against Defendants.




MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY
JUDGMENT - 1
        Case 1:18-cv-00267-BLW Document 44-1 Filed 09/30/20 Page 2 of 6




       All facts contained in Defendants’ Statement of Undisputed Material Facts (“SOF”) are

hereby incorporated by reference.

                     I. FACTUAL AND PROCEDURAL BACKGROUND

       Plaintiff William Fletcher (“Fletcher”) filed a complaint on June 11, 2018, seeking

injunctive relief and damages from Defendants Idaho Department of Correction, Idaho

Commission of Pardon & Parole, Sandy Jones in her official capacity as Executive Director of the

Idaho Commission of Pardons and Parole, and Karen Clifford in her official capacity as District 4

Deputy Manager for the Idaho Department of Correction.            Fletcher’s Complaint requested

injunctive relief from “unconstitutional” parole conditions (being classified as a sex offender on a

non-related sex offense – injury to a child I.C. § 18-1501(1)) and money damages for “emotional

distress, mental anguish, and placing the plaintiff in such conditions made him live isolated from

others/community and afraid to go out in public after being labeled as a sex offender.” Dkt. 2 at

3. Defendants filed a Motion to Dismiss (Dkt. 18) on June 21, 2019, moving the Court to dismiss

all claims against all Defendants based on immunity under the Eleventh Amendment and because

the Defendants do not fit the definition of “person” under 42 U.S.C. § 1983. The Court granted

Defendants’ Motion to Dismiss in part as to Plaintiff’s claims for monetary damages and his claims

for injunctive relief against Defendants Idaho Department of Correction and Idaho Commission of

Pardons and Parole. Plaintiff’s claims for injunctive relief against Defendants Sandy Jones and

Karen Clifford in their official capacities was allowed to proceed.

       Defendants now file this Motion for Summary Judgment seeking dismissal of Plaintiff’s

remaining claim – that he subject to “unconstitutional” parole conditions – on the grounds that

none of the terms of Fletcher’s conditional release on parole are “unconstitutional” because while

some of the terms are the same terms that apply to individuals who have committed a sex offense,

MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY
JUDGMENT - 2
        Case 1:18-cv-00267-BLW Document 44-1 Filed 09/30/20 Page 3 of 6




Fletcher is not labelled as a sex offender and he is not required to register as a sex offender. For

this reason, Fletcher’s claims lack merit and should be dismissed.

                            II. SUMMARY JUDGMENT STANDARD

      Summary judgment is appropriate under Fed. R. Civ. P. 56 if “there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). Arguments about “irrelevant or unnecessary facts” do not factor into a decision on a motion

for summary judgment, T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors Ass’n, 809 F.2d 626, 630

(9th Cir. 1987); rather, there must be genuine dispute as to material facts, and material facts are

those that “might affect the outcome of the suit.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986).

                                      III.    ARGUMENT

       There is no infringement on Fletcher’s liberty interest because Fletcher is not required to

register as a sex offender in Idaho. See I.C. § 18-8304; Statement of Undisputed Material Facts,

(“SOF”) ¶¶ 5, 8, 14. Instead, Fletcher is simply contesting the terms of his probation, which was

a voluntary agreement for him to be conditionally released on parole. SOF, ¶ 2, 11.

       The commission of pardons and parole is required to “[s]pecify in writing the conditions

of parole for every prisoner released on parole and provide every prisoner released on parole with

a copy of the conditions of parole[.]” I.C. §20-210A(4). The Commission is required to supervise

all persons on parole and provide programming based on individual criminal risk factors and

specific needs of the parolee. I.C. §§ 20-219(1)(b), (d). “In carrying out its duty to supervise

felony probationers and parolees, the state board of correction shall use evidence-based practices,

shall target the offender’s criminal risk and need factors with appropriate supervision and

intervention and shall focus resources on those identified by the board as moderate-risk and high-

MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY
JUDGMENT - 3
        Case 1:18-cv-00267-BLW Document 44-1 Filed 09/30/20 Page 4 of 6




risk offenders.” I.C. § 20-219(5). There is nothing in Fletcher’s conditions of parole that

demonstrates anything more than these statutory obligations to rehabilitate parolees based on

criminal risk facts and appropriate supervision. SOF, ¶¶ 11-12.

       In order to establish a procedural due process claim, Fletcher must demonstrate that he has

a liberty interest at stake. See Neal v. Shimoda, 131 F.3d 818, 830 (9th Cir. 1997). That liberty

interest is something more than treatment programs and instead is the “stigmatizing consequences

of the attachment of the ‘sex offender’ label.” Neal, 131 F.3d at 830. A liberty interest can only

be at stake if the state of Idaho or the Idaho Commission of Pardons and Parole “has formally

identified Plaintiff as a ‘sex offender.’ . . . [T]hat is done only when a prisoner has been convicted

in a court of law of a sex offense as defined in the Idaho Code.” Nigro v. Christensen, 2020 WL

5414562, *6 (D. Idaho September 9, 2020). “There is no liberty interest involved in simply being

required to attend prison rehabilitative programs, including sex offender treatment.” Peterson v.

Reinke, 2017 WL 1138135, *4 (D. Idaho 2017) (citing Neal, 131 F.3d at 830). “This holds true,

so long as the requirement to attend a prison rehabilitative program, such as a sex offender

treatment program, is not coupled with a stigmatizing ‘classification.’” Peterson, 2017 WL

1138135, *4 (citing Neal, 131 F.3d at 830).

       As outlined in his parole officer’s declaration, Fletcher is not labeled, classified, or

registered as a sex offender. Instead, he has been given targeted conditions for the purpose of

rehabilitating him and appropriately supervising him while he is on parole. All of the parole

conditions that Fletcher claims are “unconstitutional” have been crafted to address specific

concerns in the rehabilitation of Mr. Fletcher and the protection of the general public. Further, he

is not required to, nor has he, registered as a sex offender. Without pairing the second element to

these “stigmatizing conditions” while on parole, Fletcher there is no genuine dispute that Fletcher’s

MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY
JUDGMENT - 4
        Case 1:18-cv-00267-BLW Document 44-1 Filed 09/30/20 Page 5 of 6




claims have failed to rise to the level of a protected liberty interest that would require due process

protections. For that reason, Defendants ask that judgment be granted in their favor.

                                      IV.     CONCLUSION

       For these reasons and all the reasons presented in the record, this Defendants respectfully

request the Court grant Defendants’ Motion for Summary Judgment and dismiss Plaintiff’s claims

with prejudice on the grounds and for the reasons that there are no genuine issues of material fact

and Defendants are entitled to judgment as a matter of law.

       DATED THIS 30th day of September, 2020.

                                                      STATE OF IDAHO
                                                      OFFICE OF THE ATTORNEY GENERAL


                                                By:    /s/ Leslie M. Hayes
                                                      LESLIE M. HAYES
                                                      Deputy Attorney General




MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY
JUDGMENT - 5
        Case 1:18-cv-00267-BLW Document 44-1 Filed 09/30/20 Page 6 of 6




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on September 30, 2020 I filed electronically the foregoing with the
Clerk of the Court using the CMF/ECF filing system that served a true and correct copy of the
foregoing to the CMF/ECF participants listed below:

       N/A

        AND I FURTHER CERTIFY that on such a date I sent the foregoing to the following non-
iCourt registered participant via First Class U.S. Mail, postage prepaid as follows:

 William Fletcher                              ☒      U.S. MAIL
 6576 W. Douglas St.                           ☐      HAND DELIVERED
 Boise, ID 83705                               ☐      OVERNIGHT MAIL
                                               ☐      FAX
                                               ☐      EMAIL

                                                    /s/ Leslie M. Hayes
                                                   LESLIE M. HAYES




MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY
JUDGMENT - 6
